Citation Nr: 0818036	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  The appellant seeks surviving spouse 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  The appellant testified before the 
Board in August 2003.  

In a January 2005 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A May 2007 Court decision set aside the Board's decision and 
remanded the claim for readjudication in accordance with its 
instructions.     

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The record 
reflects that the immediate cause of the veteran's death was 
a hemorrhagic cerebrovascular accident due to hypertension 
with significant contributing conditions of pulmonary 
tuberculosis and a peptic ulcer, but it remains unclear 
whether the hypertension and pulmonary tuberculosis were 
related to his period of active service.  

The appellant alleges that the veteran's stroke was caused by 
hypertension that had been incurred in service, and she also 
contends that the veteran's pulmonary tuberculosis and peptic 
ulcers had their onset in service.  The evidence of record 
reflects that the veteran had blood pressure readings of 
135/95 in August 1945 during service and 114/74 in June 1946 
shortly after separation from service.  The veteran's service 
medical records also show that he was spitting and vomiting 
blood in June 1942 and in 1946.  He was treated for pulmonary 
tuberculosis on those occasions by a sanitary inspector who 
fulfilled the role of doctor due to the scarcity of 
physicians both during and immediately after the war.  There 
is currently no competent medical opinion in the veteran's 
file as to whether his hypertension and pulmonary 
tuberculosis were related to any high blood pressure readings 
and treatment for spitting and vomiting of blood in service.  
In order to make an accurate assessment of the appellant's 
entitlement to service connection for the cause of the 
veteran's death, it is necessary to have a medical opinion 
discussing the relationship between the veteran's 
hypertension and pulmonary tuberculosis and his period of 
active service.    

Because a VA examiner has not opined as to whether or not the 
veteran's hypertension and pulmonary tuberculosis were 
related to service, the Board finds that an opinion 
addressing the etiology of these disorders is necessary in 
order to fairly decide the merits of the appellant's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examiner to review 
the veteran's file and determine 
whether there was any relationship 
between the veteran's hypertension and 
pulmonary tuberculosis and his period 
of active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension was 
etiologically related to any incidents 
of service.  The examiner should also 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's pulmonary tuberculosis was 
etiologically related to any incidents 
of service.  If necessary, the examiner 
should reconcile the opinion with the 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the decision 
remains adverse to the appellant, issue 
a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).


___________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

